United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF THE AIR FORCE,
DEFENSE AGENCIES, EDWARDS AIR
FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1677
Issued: December 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant filed a timely appeal from a May 10, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a right elbow and arm
injury causally related to the accepted December 15, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence on appeal after OWCP rendered its May 10, 2017 decision. The
Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On March 30, 2017 appellant, then a 49-year-old store checker, filed a traumatic injury
claim (Form CA-1) alleging that, while unloading and restocking cans onto shelves for four
hours on December 15, 2016, she developed right lateral epicondylitis and myofascial tender
points in her right arm. She did not stop work.
In an April 5, 2017 letter, OWCP advised appellant to submit additional information
including a comprehensive medical report from her treating physician providing a reasoned
explanation as to how the specific work factors or incidents identified by appellant had
contributed to her claimed injury. It allotted appellant 30 days to submit the requested
evidence. No additional evidence was received.
In a May 10, 2017 decision, OWCP accepted that the December 15, 2016 employment
incident occurred as alleged. However, it denied the claim finding that appellant failed to
submit medical evidence sufficient to establish a diagnosed medical condition causally related
to the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
3

Supra note 1.

4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

2

ANALYSIS
It is undisputed that on December 15, 2016 appellant was performing her store checker
duties, which included unloading and restocking cans onto shelves for four hours. However, the
Board finds that she has failed to submit medical evidence establishing that this work incident
caused or aggravated a right elbow and arm injury.
In a letter dated April 5, 2017, OWCP requested that appellant submit a comprehensive
report from her treating physician which included a reasoned explanation as to how the accepted
work incident had caused her claimed injury. However, no medical evidence was submitted
prior to OWCP’s decision of May 10, 2017. Consequently, the Board finds that appellant did
not meet her burden of proof by submitting medical evidence to OWCP establishing that her
work duties caused or contributed to her diagnosed medical condition.
As noted, part of appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
causal relationship between the employment incident and the diagnosed condition.7 The record
contains no medical evidence. Because appellant has not submitted reasoned medical evidence
explaining how and why her right elbow and right arm condition was employment related, she
has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a right elbow
and right arm injury causally related to the accepted December 15, 2016 employment incident.

7

See id.

3

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

